Citation Nr: 0529666	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-01 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypothyroidism due to 
chronic lymphatic thyroiditis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to August 1975 and September 1990 to July 1991, with 
additional service in the U.S. Force Air Force Reserves 
ending in September 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for hypothyroidism.  
The veteran withdrew a request for a formal RO hearing and 
instead participated in an informal conference at the RO in 
September 2004.  In July 2005, he testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.

At the Board hearing, the veteran submitted additional 
evidence that had not been considered by the RO.  However, he 
also submitted a waiver of RO consideration; thus, this claim 
is properly before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for hypothyroidism due 
to chronic lymphatic thyroiditis.  At the informal 
conference, he stated that while serving as Loadmaster in the 
U.S. Air Force in Operation Desert Storm, he was near 
powerful electronic equipment on the planes, and there were 
cases of brain tumors developing in other individuals.  He 
asserted that his thyroid condition was caused by this close 
proximity to electronic equipment.  He also testified at the 
Board hearing that he worked in a nuclear facility for 8 1/2 
years, but that his radiation exposure was extremely low, 
which was confirmed by the dosimetry badges he wore.  
Additionally, he noted a family history of hypothyroidism.

As noted, the veteran's service personnel records show he 
served from September 1972 to August 1975 and September 1990 
to July 1991, including service in Operation Desert 
Shield/Storm; and had additional periods of service in the 
Air Force Reserves, including some time between July 1991 and 
September 1994.  

Upon review, the service medical records are negative for any 
treatment or findings related to hypothyroidism for his 
periods of service in Operation Desert Shield/Storm, and for 
one year thereafter.  However, private medical records 
corresponding to the time in the Air Force Reserves show a 
finding of a right thyroid nodule in May 1993.  Additionally, 
a June 1993 thyroid ultrasound and thyroid scan showed 
significant decreased activity in the right lobe of the 
thyroid with diffuse decreased echogenicity on ultrasound 
without a distinct mass.  The differential was felt to 
include thyroiditis or multi nodular goiter only involving 
the right lobe.  The possibility of carcinoma also was 
considered, and a biopsy was ordered.  A December 1993 letter 
shows a diagnosis of lymphocytic thyroiditis, which caused 
the veteran to be hypothyroid.  A May 1994 medical record 
shows a diagnosis of hypothyroidism.

In July 2005, the veteran's private doctor stated that the 
veteran's symptoms at the onset of his condition consisted of 
thyromegaly, malaise, weight gain, and fatigue, and 
correlated well with his military service.  He also noted 
that no other explanation for the veteran's condition had 
surfaced.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2005).

Before a determination of service connection for 
hypothyroidism due to chronic lymphatic thyroiditis can be 
made, it needs to be determined whether this disease was 
incurred during ACDUTRA, or INACDUTRA.  As such, inquiry 
should be made to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) to address the veteran's 
status (i.e., ACDUTRA or INACDUTRA, etc.) from July 1991 to 
September 1994.  If necessary, the Defense Finance and 
Accounting Service, in Cleveland, Ohio, as well as the 
National Personnel Records Center, should be separately 
contacted to obtain the exact dates and status of the veteran 
during all periods of ACDUTRA, INACDUTRA.   

Additionally, the veteran should be contacted to request any 
employment records he has for his time working at the nuclear 
facility, which can verify his level of radiation exposure.  
Alternatively, the veteran should be requested to provide the 
address, dates of employment, and proper release forms, so 
that VA can obtain the records for him.

If VA is not able to verify that the thyroid condition was 
diagnosed in ACDUTRA, or within one year thereafter, a 
medical examination should be requested to determine whether 
the veteran's current diagnosis of hypothyroidism due to 
lymphatic thyroiditis is related to his exposure to machinery 
on the airplanes in service.  The Board notes that the July 
2005 medical statement is insufficient, as the doctor did not 
provide any reasoning for his conclusion, specifically what 
he found in service to have caused the veteran's thyroid 
condition.

Last, the April 2003 VCAA letter provided to the veteran is 
inadequate, as it addresses the evidence necessary to 
substantiate service connection for an undiagnosed Gulf War 
illness, but does not address the information and evidence 
necessary to substantiate a service connection claim for 
hypothyroidism due to chronic lymphatic thyroiditis. 
Accordingly, a remand is in order for the purpose of 
providing the veteran with the requisite VCAA letter.

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  Specifically, the 
veteran must be informed (1) of the 
information and evidence not of record 
that is necessary to substantiate a 
service connection claim for 
hypothyroidism due to chronic lymphatic 
thyroiditis, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide, and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  Specifically, he should 
be requested to submit any employment 
records he has for his time working at 
the nuclear facility, which can verify 
his level of radiation exposure.  
Alternatively, the veteran should be 
requested to provide the address, dates 
of employment, and proper release forms, 
so that VA can obtain the records for 
him.  He also must be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003, 
38 U.S.C. §§ 5109B, 7112.  A record of 
his notification must be incorporated 
into the claims file.  

2.  Appropriate sources with the U.S. Air 
Force should be contacted to obtain 
verification of the exact dates of all 
the veteran's periods of ACDUTRA and 
INACDUTRA.  In particular, efforts must 
be undertaken to determine to the status 
of the veteran, and the exact dates of 
his assignments from July 1991 to 
September 1994.  If necessary, the 
Defense Finance and Accounting Service, 
in Cleveland, Ohio, as well as the 
National Personnel Records Center, should 
be separately contacted to obtain the 
exact dates and status of the veteran 
during all periods of ACDUTRA, INACDUTRA.  
All attempts to obtain these records 
should be documented in the claims file.  
If, after making reasonable efforts to 
obtain named records the AMC is unable to 
secure same, the AMC must notify the 
veteran and (a) identify the specific 
records the AMC is unable to obtain; (b) 
briefly explain the efforts that the AMC 
made to obtain those records; and (c) 
describe any further action to be taken 
by the AMC with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

3.  If, after completion of #1 and #2, 
the AMC is not able to verify that the 
thyroid condition was diagnosed in 
ACDUTRA, or within one year thereafter, 
the AMC should schedule the veteran an 
appropriate VA examination to determine 
the nature, etiology, severity, and date 
of onset of his thyroid condition.  The 
examiner should give an opinion as to 
whether it is at least as likely as not 
(50-50 chance) that the veteran's 
hypothyroidism due to lymphatic 
thyroiditis is related to service, 
including exposure to powerful electronic 
equipment on the planes.  The examiner 
also should consider the veteran's 
civilian occupation in a nuclear facility 
for 8 1/2 years and his family history of 
hypothyroidism.  It is imperative that 
the examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided, that fact should be 
noted and the AMC should explain in 
detail why securing the opinion is not 
possible.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


